


NORTHWESTERN CORPORATION
2009 OFFICERS DEFERRED COMPENSATION PLAN


Effective June 1, 2009


As Amended April 21, 2010


























Approved by the Board of Directors
April 21, 2010


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS




   
Page
ARTICLE 1
DEFINITIONS
1
ARTICLE 2
Eligibility
4
2.1    
Requirements for Participation
4
2.2    
Enrollment Procedure
4
ARTICLE 3
Participants’ Deferrals
5
3.1    
Deferral of Qualified Compensation
5
3.2    
Irrevocability of Deferral Elections
5
ARTICLE 4
Deferred COMPENSATION ACCOUNTS
5
4.1    
Deferred Compensation Accounts
5
4.2    
Account Elections
6
4.3    
Crediting of Deferred Compensation
6
4.4    
Crediting of Earnings
6
4.5    
Applicability of Account Values
6
4.6    
Vesting of Deferred Compensation Accounts
6
4.7    
Assignments, Etc. Prohibited
6
ARTICLE 5
Distribution Of Accounts
7
5.1    
Distributions upon a Participant’s Separation from Service
7
5.2    
Distributions upon a Participant’s Death
7
5.3    
Distributions upon a Change in Control
7
5.4    
Election of Manner and Time of Distribution
7
5.5    
Applicable Taxes
8
5.6    
Nature and Sources of Benefit Payments
8
ARTICLE 6
Withdrawals From Accounts
8
6.1    
Hardship Distributions from Accounts
8
6.2    
Payment of Withdrawals
9
6.3    
Effect of Withdrawals
9
6.4    
Applicable Taxes
9
ARTICLE 7
Administrative Provisions
9
7.1    
Administrator’s Duties and Powers
9
7.2    
Limitations Upon Powers
10
7.3    
Final Effect of Administrator Action
10
7.4    
Delegation by Administrator
10
7.5    
Indemnification by the Company; Liability Insurance
10
7.6    
Recordkeeping
10


 
 

--------------------------------------------------------------------------------

 


7.7    
Statement to Participants
11
7.8    
Inspection of Records
11
7.9    
Identification of Fiduciaries
11
7.10    
Procedure for Allocation of Fiduciary Responsibilities
11
7.11    
Claims Procedure
11
7.12    
Conflicting Claims
13
7.13    
Service of Process
13
7.14    
Fees
13
ARTICLE 8    
Miscellaneous Provisions
13
8.1    
Termination of the Plan
13
8.2    
Limitation on Rights of Participants
13
8.3    
Consolidation or Merger; Adoption of Plan by Other Companies
14
8.4    
Errors and Misstatements
14
8.5    
Payment on Behalf of Minor, Etc
14
8.6    
Amendment of Plan
14
8.7    
Governing Law
15
8.8    
Pronouns and Plurality
15
8.9    
Titles
15
8.10    
References
15
Deferral Election Form
Exhibit A
Investment Election Form
Exhibit B
Distribution Election Form
Exhibit C


 
 

--------------------------------------------------------------------------------

 



 
NORTHWESTERN CORPORATION
2009 OFFICERS DEFERRED COMPENSATION PLAN
 
Amended and Restated
 
As of April 21, 2010
 
PREAMBLE
 


NorthWestern Corporation (the “Company”), a Delaware corporation, by resolution
of its Board of Directors dated April 22, 2009, adopted this NorthWestern
Corporation 2009 Officers Deferred Compensation Plan  (the “Plan”), for a select
group of officers of the Company and its Affiliates (“Eligible Officers”)
effective June 1, 2009.  This amends and restates the Plan effective April 21,
2010.
 
The Plan is a nonqualified deferred compensation plan which is unfunded and is
maintained primarily for the purpose of providing deferred compensation for
Eligible Officers of the Company and its Affiliates as defined herein.
 
ARTICLE 1
Definitions


Whenever the following terms are used in the Plan with the first letter
capitalized, they shall have the meaning specified below unless the context
clearly indicates to the contrary.
 
1.1 “Account” of a Participant shall mean the Participant’s individual deferred
compensation account established for his or her benefit pursuant to Section 4.1
hereof that is credited with amounts equal to (a) the portion of the
Participant's Qualified Compensation that he or she elects to defer pursuant to
Section 3.1, and (b) earnings and losses pursuant to Section 4.5.
 
1.2 “Administrator” shall mean NorthWestern Corporation, acting through the
Board’s Human Resources Committee (the “Committee”).  If the Committee appoints
any Delegate under Section 7.4 hereof, the term “Administrator” shall mean the
Delegate as to those duties, powers and responsibilities specifically conferred
upon the Delegate.  Notwithstanding any delegation of authority, the Board
shall, with respect to any matter arising under this Plan, have the authority to
act in lieu of the Administrator, any Delegate, a sub-committee or any other
person.
 
1.3 “Board” shall mean the Board of Directors of NorthWestern Corporation.  The
Board may delegate any power or duty otherwise allocated to the Administrator to
any other person or persons, including a sub-committee or sub-committees,
appointed under Section 7.4 hereof.
 
1.4 “Change in Control” means, for purposes of the interpretation of this Plan
in conformance with section 409A of the Code and the applicable guidance issued
by the Department of the Treasury with respect to the application of section
409A, with respect to a Plan Participant, a Change in Control event must relate
to:  (i) the corporation for which the Participant is performing services at the
time of the Change in Control event, (ii) the corporation that is liable for the
payment of the deferred compensation (or all corporations liable for the payment
if more than one corporation is liable), or (iii) a corporation that is a
majority shareholder of a corporation identified in part (i) or part (ii) above,
or any corporation in a chain of corporations in which each corporation is a
majority shareholder of another corporation in the chain, ending in a
corporation identified in part (i) or part (ii) above. For purposes of this
provision, a majority shareholder is a shareholder owning more than fifty
percent (50%) of the total fair market value and total voting power of such
corporation. Also, for purposes of this provision, section 318(a) of the Code
applies to determine stock ownership. Additionally, for purposes of this
provision and in conformance with section 409A and the applicable guidance
issued by the Department of the Treasury with respect to the application of
section 409A, a change in the ownership of a corporation or a change in the
effective control of a corporation is determined in accordance with the
provisions described below in this definition.
 
 
 
1

--------------------------------------------------------------------------------

 
 
a) A change in the ownership of a corporation shall occur on the date that any
one person, or more than one person acting as a group, in one transaction or a
series of transactions, directly or indirectly, acquires ownership of stock of
the corporation that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the corporation. However, if any one person
or more than one person acting as a group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the corporation, the acquisition of additional stock by the same person or
persons shall not be considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the corporation).
An increase in the percentage of stock owned by any one person, or persons
acting as a group, as a result of a transaction, in one transaction or a series
of transactions, directly or indirectly, in which the corporation acquires its
stock in exchange for property shall be treated as an acquisition of stock for
purposes of this provision.
 
b) For purposes of paragraph (i) above, persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
 
c) A change in the effective control of a corporation shall occur on the date
that either:
 
i)  
any one person, or more than one person acting as a group, in one transaction or
a series of transactions, directly or indirectly, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the corporation possessing
thirty-five percent (35%) or more of the total voting power of the stock of the
corporation; or

 
ii)  
a majority of members of the board of directors of the corporation is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the board of directors of the
corporation prior to the date of the appointment or election, provided that for
purposes of this subparagraph (B) the term “corporation” shall be determined in
accordance with the requirements of section 409A of the Code and the applicable
guidance issued by the Department of the Treasury with respect to the
application of section 409A of the Code.

 
d) A change in the ownership of a substantial portion of the assets of a
corporation shall occur on the date that any one person, or more than one person
acting as a group acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the corporation that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the corporation immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
 
 
 
2

--------------------------------------------------------------------------------

 
 
The provisions of this section 1.4 regarding the definition of the term “Change
in Control,” shall be determined and administered in accordance with Code
Section 409A and the applicable guidance issued by the Department of the
Treasury with respect to the application of section 409A.”
 
1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with regulations there under.
 
1.6 “Company” shall mean NorthWestern Corporation and all of its Affiliates
(subsidiaries or other common controlled entities described in Code Section
414), and any entity which is a successor in interest to the Company.
 
1.7 “Deferred Share Units” shall have the meaning set forth in Section 9 of the
Company’s 2005 Long-Term Incentive Plan (the “LTIP”).
 
1.8 “Delegate” shall mean each Delegate appointed in accordance with Section
7.4.
 
1.9 “Disability”  means, with respect to a Participant, the Participant
is:  (i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; (ii) by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company; or (iii)
determined to be totally disabled by the Social Security Administration.
 
1.10 “Eligible Officer” shall mean any officer of the Company or an affiliate
who qualifies as a top hat employee under U.S. Department of Labor guidelines.
 
1.11 “Enrollment Documents” shall mean the Deferral Election Form, the
Investment Election Form, and the Distribution Election Form substantially in
the form attached hereto as Exhibits A, B, and C, respectively.  The
Administrator shall have the discretion to change the terms and conditions of
any Enrollment Document at any time prior to the date on which it becomes a
legally binding agreement pursuant to the terms of Section 3.1 below.  The use
of Enrollment Documents may also be administered electronically.
 
1.12 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with regulations thereunder.
 
1.13 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
1.14 “Hardship”  means an unforeseeable emergency resulting in financial
hardship of the Participant or beneficiary due to an illness or accident of the
Participant or beneficiary, a spouse of the Participant or beneficiary or of a
dependent (as defined in Code Section 152(a)) of a Participant or beneficiary;
loss of the Participant’s or the beneficiary’s property due to casualty, or
other similar or extraordinary and unforeseeable circumstances arising  as a
result of events beyond the control of the Participant or beneficiary. Whether a
Participant or beneficiary is faced with an unforeseeable emergency permitting a
distribution under the Plan shall be determined based upon the relevant facts
and circumstances of each case, but in any case, its distribution shall not be
allowed to the extent that such hardship is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets to the extent liquidation of such assets would not cause a
severe financial hardship or be cessation of deferrals under the Plan.  The
amount of a distribution on account of a hardship shall be limited to the amount
reasonably necessary to satisfy the emergency need plus amounts necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution.
 
 
 
3

--------------------------------------------------------------------------------

 
 
1.15  “Investment Fund” shall mean any of the investment funds that the
Administrator so designates on the Investment Election Forms as available
investment vehicles for measuring the return on Accounts under the Plan.
 
1.16 “Participant” shall mean each Eligible Officer who elects to participate in
the Plan as provided in Article 2 and who defers Qualified Compensation pursuant
to Article 3 of the Plan.  Each of such persons shall continue to be a
“Participant” until they have received all benefits due under the Plan.
 
1.17 “Plan” shall mean the NorthWestern Corporation 2009 Officers Deferred
Compensation Plan.
 
1.18 “Plan Year” shall mean the 12-month period beginning on January 1st and
ending on December 31st.
 
1.19 “Qualified Compensation” shall mean any LTIP stock awards or regular
taxable compensation (including annual incentive awards) which may be payable to
a Participant that may be designated as a deferral on a Deferral Election Form.
 
1.20 “Separation from Service” shall mean a Participant’s termination of service
to the Company and all of its affiliates, including the Participant’s
involuntary termination, resignation, death, Disability, or
retirement.  Separation from Service shall be interpreted consistent with the
regulations under Code Section 409A.
 
1.21 “Trust” shall mean a grantor trust established by the Company meeting the
requirements of IRS Rev. Proc. 92-65 designed to hold investments to fund future
liabilities under this and any other designated deferred compensation plans of
the Company.
 
1.22 “Trustee” shall mean the trustee of the Trust, and shall refer to the
successor of any trustee who resigns or is removed in accordance with the terms
of the Trust.
 
ARTICLE 2
Eligibility
 
2.1 Requirements for Participation.  Any Eligible Officer who executes the
Enrollment Documents shall become a Participant on the date on which the
Administrator receives and accepts such documents.
 
2.2 Enrollment Procedure.  The Company will be deemed to have accepted an
Eligible Officer’s Enrollment Documents as of the date of their delivery to the
Administrator or Delegate, unless the Administrator sends the Eligible Officer a
written notice of rejection within ten (10) business days after receiving the
Enrollment Documents.
 
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3
Participant Deferrals
 
3.1 Deferral of Qualified Compensation.  To the extent allowed by the
Administrator, each Eligible Officer may elect to defer into his or her Account
up to 100% of any Qualified Compensation that would otherwise be payable to him
or her for any Plan Year, subject to any conditions or limitations that the
Administrator may implement for a Plan Year through a written notice delivered
to Eligible Officers at least thirty (30) days before the Plan Year begins.
 
An Eligible Officer shall make any election pursuant to this Section 3.1 by
completing and delivering his or her Enrollment Documents to the Administrator
no later than the December 15th preceding the Plan Year to which they
relate.  Notwithstanding the foregoing, with respect to the initial Plan Year
for this Plan or in the case of the first year in which an Eligible Officer
becomes eligible to participate in the Plan (as defined in section 1.409A-1(c)
of the Final Regulations or the corresponding provision in subsequent guidance
issued by the Department of the Treasury to include any other plan that would be
considered together with this Plan as the same plan),  the Eligible Officer may
make an initial deferral election within thirty (30) days after the date the
Eligible Officer becomes eligible to participate in the Plan, with respect to
Qualified Compensation for services to be performed by the Eligible Officer
subsequent to the election. With respect to qualified performance compensation
as described in Code Section 409A, an election to defer payment of performance
compensation to be earned at the end of a performance period may be made at
least six (6) months prior to the end of the performance period.
 
3.2 Irrevocability of Deferral Elections.  A Participant shall make an election
to defer Qualified Compensation for a Plan Year during the time established by
the Administrator, but in no event later than the December 15th preceding such
Plan Year or in the case of an election to defer qualified performance
compensation, the election is irrevocable as of the date that is six (6) months
prior to the end of the performance period, provided that in no event may such
deferral election be made after such performance compensation has become
"readily ascertainable" within the meaning of Section 409A of the Code.


Once an election to defer Qualified Compensation has been made on an Enrollment
Document, it may not be changed during the Plan Year; provided, however, that a
Participant's Qualified Compensation deferrals for a Plan Year shall be
suspended if the Participant receives a distribution due to a Hardship pursuant
to Section 6.1 during such Plan Year.


Once the particular Plan Year specified on the election form has begun, the
salary reduction election with respect to such Plan Year shall become
irrevocable.


At the time the Participant makes an election to defer Qualified Compensation
for a Plan Year according to the provisions of this section, the Participant
must elect the time and form of payment of benefits for the Qualified
Compensation deferred under the applicable Enrollment Documents, from among the
alternatives described in Section 5.1.
 
ARTICLE 4
Deferred Compensation Accounts
 
4.1 Deferred Compensation Accounts.  The Administrator shall establish and
maintain for each Participant an Account to which shall be credited pursuant to
Section 4.3 hereof, and from which shall be debited the Participant’s
distributions and withdrawals under Articles 5 and 6.  Such Account may be a
simple bookkeeping account payable in the Company’s financial records.
 
 
 
5

--------------------------------------------------------------------------------

 
 
4.2 Account Elections.
 
(a)           At the time of making the deferral elections described in Section
3.1, the Administrator may in its discretion permit one or more Participants to
designate whether such deferral shall be irrevocably credited to his or her
Account in cash or DSUs, or some combination of the two.  Notwithstanding the
foregoing, to the extent a Participant defers Qualified Compensation that would
otherwise be paid in shares of the Company’s common stock, those shares (and any
earnings thereon) shall be credited to the Participant’s Account and shall be
used to settle that portion of the Participant’s Account.
 
(b)           With respect to deferrals credited in cash to a Participant’s
Account, the Participant must designate, on the Investment Election Form
provided by the Administrator as part of the Enrollment Documents, the
Investment Funds in which the Participant's Account will be deemed to be
invested for purposes of determining the amount of earnings to be credited to
his or her Account.  In making the designation pursuant to this Section 4.2(b),
the Participant may specify that all or any fraction of his or her Account be
deemed to be invested, in whole percentage increments, in one or more of the
Investment Funds selected by the Administrator. If the Participant fails to
designate one or more funds, the Participant’s Account will be deemed to be
invested in the default money market option as utilized by the Company’s 401(k)
plan administrator. Participant investment directives must comply with all
federal and state securities laws and regulations if a designation to or from
Company stock or derivatives of Company stock are part of the directive.
 
4.3 Crediting of Deferred Compensation.  As of the first day of each calendar
month that begins after the Plan takes effect, each Participant’s Account shall
be credited with an amount that is equal to the amount of the Participant’s
Qualified Compensation which such Participant has elected to defer under Article
3 and which would otherwise have been paid in cash to the Participant during the
preceding month.
 
4.4 Crediting of Earnings.  With respect to each Participant’s Account,
beginning with the first day of the month after the Plan takes effect, earnings,
if any, shall be credited at a rate equal to the earnings experience of the
Investment Fund(s) selected (or deemed selected) by the Participant on his or
her Investment Election Form for that percentage of the Participant’s Accounts
that are invested in each selected Investment Fund.  Earnings shall be credited
on such valuation dates as the Administrator shall determine, but not less
frequently than once per calendar year.
 
4.5 Applicability of Account Values.  The value of each Participant’s Account as
determined as of a given date under this Article, plus any amounts subsequently
allocated thereto under this Article, and less any amounts distributed or
withdrawn under Articles 5 or 6 shall remain the value thereof for all purposes
of the Plan until the Account is revalued hereunder.
 
4.6 Vesting of Deferred Compensation Accounts.  Each Participant’s interest in
his or her Account (deferrals and credited earnings) shall be 100% vested and
non-forfeitable at all times.
 
4.7 Assignments, Etc. Prohibited.  No part of any Participant’s Account shall be
liable to anyone other than the Company for the debts, contracts or engagements
of the Participant, or the Participant’s beneficiaries or successors in
interest, or be taken in execution by levy, attachment or garnishment or by any
other legal or equitable proceeding, nor shall any such person have any rights
to alienate, anticipate, commute, pledge, encumber or assign any benefits or
payments hereunder in any manner whatsoever except to designate a beneficiary as
provided in Section 5.2.
 
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 5
Distribution of Accounts
 
5.1 Distributions upon a Participant’s Separation from Service.  The Account of
a Participant who incurs a Separation from Service other than on account of
death shall be paid to the Participant as elected in accordance with Section
5.4.  The Participant may choose to receive, upon Separation of Service, a lump
sum payment or payments in approximately equal annual installments (not to
exceed ten (10) years) and may choose to have payments begin within thirty (30)
days following the date of the Participant’s Separation from Service, or a 1-10
year delay following the date of the Participant’s Separation from Service.  A
Participant also may optionally choose to receive an in-service withdrawal in a
lump sum payment or payments in approximately equal annual installments (not to
exceed ten (10) years) on a specified month and year.  If both distribution
options are chosen, the distribution will process on the earlier of Separation
from Service or the in-service date elected. Absent a clear distribution
election, the default form of distribution will be a lump sum payment made
within thirty (30) days following the date of the Participant’s Separation from
Service. Effective for deferral elections made for Plan Years beginning on or
after January 1, 2011, upon a Change in Control of the Company, payment of a
Participant’s entire Account will occur within thirty (30) days following the
date of the Participant’s Separation from Service.
 
Notwithstanding any provision of the Plan (or any Participant Deferral Election)
to the contrary, no payment on account of a Separation from Service shall be
made to a Participant who is a specified employee (within the meaning of Code
Section 409A and the applicable guidance issued by the Department of the
Treasury with respect to the application of Section 409A) as of the date of such
Participant’s Separation from Service, within the six-month period following
such Participant’s Separation from Service.  Installment payments, if elected,
will begin in the seventh month following the Participant’s Separation from
Service.
 
A Participant may elect a distribution pursuant to this Section 5.1 in such
other forms, or payable upon such other commencement dates, as are specified by
the Administrator in the Enrollment Documents; provided, however, that no such
election shall provide for payments to begin more than ten (10) years after such
Participant’s Separation from Service.
 
5.2 Distributions upon a Participant’s Death.  Notwithstanding anything to the
contrary in the Plan, the remaining balance of the Account of a Participant who
dies shall be paid to the persons and entities designated by the Participant as
his or her beneficiaries within 90 days of notification of the Participant’s of
death.
 
5.3 Distributions upon a Change in Control.  If a Change in Control occurs, the
vested Account of each affected Participant as of the date of the Change in
Control shall in all events be valued and payable in a lump sum in cash as soon
as practicable thereafter.
 
5.4 Election of Manner and Time of Distribution.  At the time a Participant
elects to defer Qualified Compensation under Article 3, he or she shall make
distribution elections on the Enrollment Documents and deliver such forms to the
Administrator.  Such elections shall apply to the portion of the Participant’s
Account that is attributable to Qualified Compensation deferred under the
applicable Enrollment Documents while such Enrollment Documents are in
effect.  A Participant may change such elections through one or more “subsequent
elections” that in each case (i) do not take effect until at least twelve (12)
months after the date on which such election is made, (ii) are delivered to the
Administrator at least one (1) year before the date on which distributions are
otherwise scheduled to commence pursuant to the Participant’s election from the
choices set forth in Sections 5.1(b)(2) and 5.1(b)(3) hereof, and (iii) defer
the commencement of distributions by at least five (5) years from the originally
scheduled commencement date (except for distributions that commence because of
the Participant’s death, Disability, or Hardship).  The right to a series of
installment payments upon the distribution of an amount deferred pursuant to the
Plan shall be treated as a right to a single payment.
 
 
 
7

--------------------------------------------------------------------------------

 
 
5.5 Applicable Taxes.  All distributions under the Plan shall be subject to
withholding for all amounts that the Company is required to withhold under
federal, state or local tax law. Amounts deferred are subject to FICA and/or
Medicare withholding taxes under Code Section 3121(v) at the time deferred as
such amounts are fully vested at all times.
 
5.6 Nature and Sources of Benefit Payments.
 
(a)           The Company shall make distributions of Accounts in cash, except
to the extent a Participant has elected pursuant to Sections 3.1 and 4.2 above
either (i) to defer compensation into Deferred Share Units (as defined in the
Company’s 2005 Long-Term Incentive Plan (the “LTIP”)) that shall be issued
pursuant to the LTIP, in which event that distribution shall occur in shares of
the Company’s common stock, or (ii) to defer Qualified Compensation that would
otherwise be paid in shares of the Company’s common stock.
 
(b)           The Company shall make cash distributions to Participants and
their beneficiaries only from its general assets, provided that if the Company
maintains the Trust, it shall contribute liquid assets to the Trust in an amount
equal to (1) the amount deferred and elected to be credited in cash by each
Participant; and (2) net of any distributions paid pursuant to Article
6.  Notwithstanding the creation of a Trust, Participants shall at all times
have the status of general unsecured creditors with respect to their rights
under the Plan.
 
(c)           Notwithstanding the foregoing, as soon as practicable following a
Change in Control, the Company shall create a Trust with the Trustee unless the
Trust already exists for Plan deferrals.  The Company shall contribute liquid
assets to the Trust in an amount equal to the sum of (i) the aggregate Account
balances of all Participants at the time the Change in Control occurred, and
(ii) the reasonable costs expected to be necessary in order for the Trust
proceeds to pay for the Trust’s administration until its final termination.
 
(c)           Although the principal of the Trust and any earnings thereon shall
be held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of Participants and beneficiaries as set
forth therein, neither the Participants nor their beneficiaries shall have any
preferred claim on, or any beneficial ownership in, any assets of the Trust
prior to the time such assets are paid to the Participants or beneficiaries as
benefits and all rights created under this Plan shall be unsecured contractual
rights of Participants and beneficiaries against the Company.  Any assets held
in the Trust will be subject to the claims of Company's general creditors under
federal and state law in the event of insolvency as defined in the Trust.
 
ARTICLE 6
Withdrawals From Accounts
 
6.1 Hardship Distributions from Accounts.  In the event a Participant suffers a
Hardship, the Participant may apply to the Administrator for an immediate
distribution of all or a portion of the Participant’s Account.  The amount of
any distribution hereunder shall be limited to the amount necessary to relieve
the Participant’s Hardship, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which the Hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship), or by cessation of the Participant’s deferrals under
the Plan.  The Administrator will require evidence of the purpose and amount of
the need and may establish such application forms or other procedures deemed
appropriate.
 
 
 
8

--------------------------------------------------------------------------------

 
 
6.2 Payment of Withdrawals.  All withdrawals under this Article 6 shall be paid
within thirty (30) days after a valid election to withdraw is delivered to the
Administrator.  The Administrator shall give prompt notice to the Participant if
an election is invalid and is therefore rejected, identifying the reason(s) for
the invalidity.  If the Administrator has not paid but has not affirmatively
rejected an election within the thirty (30) day deadline, then the election
shall be deemed rejected on the thirtieth (30th) day. If a withdrawal election
is rejected, the Participant may bring a claim for benefits under Section 7.11.
 
6.3 Effect of Withdrawals.  If a Participant receives a withdrawal under this
Article 6 after payments have commenced under Section 5.1, the remaining
payments shall be recalculated, by reamortizing the remaining payments over the
remaining term and applying the method used to credit earnings under Section
4.3.
 
6.4 Applicable Taxes.  All withdrawals under the Plan shall be subject to
withholding for all amounts which the Company is required to withhold under
federal, state or local tax law at the time of withdrawal.
 
ARTICLE 7
Administrative Provisions
 
7.1 Administrator’s Duties and Powers.  The Administrator shall conduct the
general administration of the Plan in accordance with the Plan and shall have
all the necessary power, authority and discretion to carry out that function.
Among its necessary powers and duties are the following:
 
(a)           To delegate all or part of its function as Administrator to others
and to revoke any such delegation.
 
(b)           To determine questions of eligibility of Participants and their
entitlement to benefits, subject to the provisions of Section 7.11.
 
(c)           To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians, or other persons
to render service or advice with regard to any responsibility the Administrator
or the Board has under the Plan, or otherwise, to designate such persons to
carry out fiduciary responsibilities under the Plan, and (together with the
Administrator, the Company, the Board and the officers and Employees of the
Company) to rely upon the advice, opinions or valuations of any such persons, to
the extent permitted by law, being fully protected in acting or relying thereon
in good faith.
 
(d)           To interpret the Plan and any relevant facts for purposes of the
administration and application of the Plan in a manner not inconsistent with the
Plan or applicable law including, but not limited to, Code Section 409A and the
Regulations thereunder.
 
(e)  
To conduct claims procedures as provided in Section 7.11.

 
(f)  
To select and make changes to the available Investment Funds described in
Section 4.2(b).

 
7.2 Limitations Upon Powers.  The Plan shall be uniformly and consistently
administered, interpreted and applied with regard to all Participants in similar
circumstances.  The Plan shall be administered, interpreted and applied fairly
and equitably and in accordance with the specified purposes of the Plan.
 
 
 
9

--------------------------------------------------------------------------------

 
 
7.3 Final Effect of Administrator Action.  Except as provided in Section 7.11,
all actions taken and all determinations made by the Administrator shall, unless
arbitrary and capricious, be final and binding upon all Participants, the
Company, and any person interested in the Plan.
 
7.4 Delegation by Administrator.
 
(a)           The Administrator may, but need not, appoint a Delegate which may
be a single individual or a sub-committee or sub-committees consisting of two or
more members, to hold office during the pleasure of the Administrator. The
Delegate shall have such powers and duties as are delegated to it by the
Administrator. The Delegate and/or sub-committee members shall not receive
payment for their services as such.
 
(b)           Appointment of the Delegate and/or sub-committee members shall be
effective upon the filing of written acceptance of appointment with the
Administrator.
 
(c)           The Delegate and/or sub-committee member may resign at any time by
delivering written notice to the Administrator.
 
(d)           Vacancies in the Delegate and/or sub-committee shall be filled by
the Administrator.
 
(e)           If there is a sub-committee, the sub-committee shall act by a
majority of its members in office; provided, however, that the sub-committee may
appoint one of its members or a delegate to act on behalf of the sub-committee
on matters arising in the ordinary course of administration of the Plan or on
specific matters.
 
7.5 Indemnification by the Company; Liability Insurance.  The Company shall pay
or reimburse any of the Company’s officers, directors, Administrator,
sub-committee members, Delegates, or Employees who are fiduciaries with respect
to the Plan for all expenses incurred by such persons with respect to, and shall
indemnify and hold them harmless from, all claims, liability and costs
(including reasonable attorneys’ fees) arising out of the performance of their
duties under the Plan, provided that such persons do not act negligently in the
performance of such duties. The Company may obtain and provide for any such
person, at the Company’s expense, liability insurance against liabilities
imposed on such person by law.
 
7.6 Recordkeeping
 
(a)           The Administrator shall maintain suitable records of each
Participant’s Account which, among other things, shall show separately,
deferrals and the earnings and/or dividends credited thereon, as well as
distributions and withdrawals therefrom and records of its deliberations and
decisions.
 
(b)           The Administrator shall appoint a secretary, and at its
discretion, an assistant secretary, to keep the record of proceedings, to
transmit its decisions, instructions, consents or directions to any interested
party, to execute and file, on behalf of the Administrator, such documents,
reports or other matters as may be necessary or appropriate under ERISA and to
perform ministerial acts.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           The Administrator shall not be required to maintain any records or
accounts which duplicate any records or accounts maintained by the Company.
 
7.7 Statement to Participants.  By March 15 of each year, the Administrator
shall furnish to each Participant a statement setting forth the value of the
Participant’s Account as of the preceding December 31 and such other information
as the Administrator shall deem advisable to furnish.
 
7.8 Inspection of Records.  Copies of the Plan and records of a Participant’s
Account shall be open to inspection by the Participant or the Participant’s duly
authorized representative at the office of the Administrator at any reasonable
business hour.
 
7.9 Identification of Fiduciaries.  The Administrator shall be the named
fiduciary of the Plan and, as permitted or required by law, shall have exclusive
authority and discretion to operate and administer the Plan.
 
7.10 Procedure for Allocation of Fiduciary Responsibilities.  Fiduciary
responsibilities under the Plan are allocated as follows:
 
 
(i)
The sole duties, responsibilities and powers allocated to the Board, any
Administrator and any fiduciary shall be those expressly provided in the
relevant Sections of the Plan.



 
(ii)
All fiduciary duties, responsibilities, and powers not allocated to the Board,
any Administrator or any fiduciary, are hereby allocated to the Administrator,
subject to delegation.



Fiduciary duties, responsibilities and powers under the Plan may be reallocated
among fiduciaries by amending the Plan in the manner prescribed in Section 8.6,
followed by the fiduciaries’ acceptance of, or operation under, such amended
Plan.


7.11 Claims Procedure
 
(a)           Any Participant or beneficiary has the right to make a written
claim for benefits under the Plan. If such a written claim is made, and the
Administrator wholly or partially denies the claim, the Administrator shall
provide the claimant with written notice of such denial, setting forth, in a
manner calculated to be understood by the claimant:
 
 (i)           the specific reason or reasons for such denial;


(ii)           specific reference to pertinent Plan provisions on which the
denial is based;
(iii)           a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and an
(iv)           explanation of the Plan’s claims review procedure and time limits
applicable to those procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) if the claim is denied on
appeal.


(b)           The written notice of any claim denial pursuant to Section 7.11(a)
shall be given not later than ninety (90) days after receipt of the claim by the
Administrator, unless the Administrator determines that special circumstances
require an extension of time for processing the claim, in which event:
 
 
 
11

--------------------------------------------------------------------------------

 
 
(i)           written notice of the extension shall be given by the
Administrator to the claimant prior to ninety (90) days after receipt of the
claim;


(ii)           the extension shall not exceed a period of ninety (90) days from
the end of the initial ninety (90) day period for giving notice of a claim
denial; and


(iii)           the extension notice shall indicate (A) the special
circumstances requiring an extension of time and (B) the date by which the
Administrator expects to render the benefit determination.


(c)           The decision of the Administrator shall be final unless the
claimant, within sixty (60) days after receipt of notice of the claims denial
from the Administrator, submits a written request to the Board, or its delegate,
for an appeal of the denial. During that sixty (60) day period, the claimant
shall be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits. The claimant shall be provided the opportunity to submit written
comments, documents, records, and other information relating to the claim for
benefits as part of the claimant’s appeal. The claimant may act in these matters
individually, or through his or her authorized representative.
 
(d)           After receiving the written appeal, if the Board, or its delegate,
shall issue a written decision notifying the claimant of its decision on review,
not later than sixty (60) days after receipt of the written appeal, unless the
Board or its delegate determines that special circumstances require an extension
of time for reviewing the appeal, in which event:
 
(i)           written notice of the extension shall be given by the Board or its
delegate prior to sixty (60) days after receipt of the written appeal;


(ii)           the extension shall not exceed a period of sixty (60) days from
the end of the initial sixty (60) day review period; and


(iii)           the extension notice shall indicate (A) the special
circumstances requiring an extension of time and (B) the date by which the Board
or its delegate expects to render the appeal decision.


The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board or its
delegate, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing of the appeal. If the
period of time for reviewing the appeal is extended as permitted above, due to a
claimant’s failure to submit information necessary to decide the claim on
appeal, then the period for making the benefit determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information.


(e)           In conducting the review on appeal, the Board or its delegate
shall take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. If
the Board or its delegate upholds the denial, the written notice of decision
from the Board or its delegate shall set forth, in a manner calculated to be
understood by the claimant:
 
(i)           the specific reason or reasons for the denial;


(ii)           specific reference to pertinent Plan provisions on which the
denial is based;
 
 
 
12

--------------------------------------------------------------------------------

 

 
(iii)           a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim for benefits; and


(iv)           statement of the claimant’s right to bring a civil action under
ERISA 502(a).


(f)           If the Plan or any of its representatives fail to follow any of
the above claims procedures, the claimant shall be deemed to have duly exhausted
the administrative remedies available under the Plan and shall be entitled to
pursue any available remedies under ERISA Section 502(a), including but not
limited to the filing of an action for immediate declaratory relief regarding
benefits due under the Plan.
 
7.12 Conflicting Claims.  If the Administrator is confronted with conflicting
claims concerning a Participant’s Account, the Administrator may interplead the
claimants in an action at law, or in an arbitration conducted in accordance with
the rules of the American Arbitration Association, as the Administrator shall
elect in its sole discretion, and in either case, the attorneys’ fees, expenses
and costs reasonably incurred by the Administrator in such proceeding shall be
paid from the Participant’s Account.
 
7.13 Service of Process.  The Corporate Secretary of NorthWestern Corporation is
hereby designated as agent of the Plan for the service of legal process.
 
7.14 Fees.  Any fees associated with ongoing plan administration shall be paid
by the Company.
 
ARTICLE 8
Miscellaneous Provisions
 
8.1 Termination of the Plan
 
(a)           While the Plan is intended as a permanent program, the Board shall
have the right at any time to declare the Plan terminated completely as to the
Company or as to any group, division or other operational unit thereof or as to
any affiliate thereof.
 
(b)           The Separation from Service of any Eligible Officer without such a
declaration shall not result in a termination of the Plan.
 
(c)           In the event of any termination, the Board, in its sole and
absolute discretion may elect:
 
(i)           to maintain Participants’ Accounts, payment of which shall be made
in accordance with Articles 5 and 6; or


(ii)           to the extent the Administrator determines that such action would
not violate Section 409A of the Code, liquidate the portion of the Plan
attributable to each Participant as to whom the Plan is terminated and
distribute each such Participant’s Account in a lump sum or pursuant to any
method which is at least as rapid as the distribution method elected by the
Participant under Section 5.1.


8.2 Limitation on Rights of Participants.  The Plan is strictly a voluntary
undertaking on the part of the Company and shall not constitute a contract
between the Company and any Eligible Officer.  Inclusion under the Plan will not
give any Eligible Officer any right or claim to any benefit hereunder except to
the extent such right has specifically become fixed under the terms of the Plan.
The doctrine of substantial performance shall have no application to Eligible
Officers, Participants or any other persons entitled to payments under the Plan.
 
 
 
13

--------------------------------------------------------------------------------

 
 
8.3 Consolidation or Merger; Adoption of Plan by Other Companies.
 
           (a)           In the event of the consolidation or merger of the
Company with or into any other entity, or the sale by the Company of
substantially all of its assets, the resulting successor may continue the Plan
by adopting it in a resolution of its Board of Directors.  If within ninety (90)
days from the effective date of such consolidation, merger or sale of assets,
such successor corporation does not adopt the Plan, the Plan shall be terminated
in accordance with Section 8.1.
 
(b)           There shall be no merger or consolidation with, or transfer of the
liabilities of the Plan to, any other plan unless each Participant in the Plan
would have, if the combined or successor plans were terminated immediately after
the merger, consolidation, or transfer, an account which is equal to or greater
than his or her corresponding Account under the Plan had the Plan been
terminated immediately before the merger, consolidation or transfer.
 
8.4 Errors and Misstatements.  In the event of any misstatement or omission of
fact by a Participant to the Administrator or any clerical error resulting in
payment of benefits in an incorrect amount, the Administrator shall promptly
cause the amount of future payments to be corrected upon discovery of the facts
and shall cause the Company to pay the Participant or any other person entitled
to payment under the Plan any underpayment in cash or Company stock (whichever
shall be applicable to the situation) in a lump sum, or to recoup any
overpayment from future payments to the Participant or any other person entitled
to payment under the Plan in such amounts as the Administrator shall direct, or
to proceed against the Participant or any other person entitled to payment under
the Plan for recovery of any such overpayment.
 
8.5 Payment on Behalf of Minor, Etc.  In the event any amount becomes payable
under the Plan to a minor or a person who, in the sole judgment of the
Administrator, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefor, the Administrator may direct that such
payment be made to any person found by the Administrator in its sole judgment,
to have assumed the care of such minor or other person.  Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Company, the Board, the Administrator, the Administrator and their officers,
directors and employees.
 
8.6 Amendment of Plan.  The Plan may be wholly or partially amended by the Board
from time to time, in its sole and absolute discretion, including prospective
amendments which apply to amounts held in a Participant’s Account as of the
effective date of such amendment and including retroactive amendments necessary
to conform the Plan to the provisions and requirements of ERISA or the Code;
provided, however, that no amendment shall decrease the amount of any
Participant’s Account as of the effective date of such
amendment.  Notwithstanding the foregoing, this Section 8.6 shall not be amended
in any respect on or after a Change in Control and no amendment to this Plan
shall reduce, limit or eliminate any rights of a Participant to withdrawals
pursuant to Article 6 for deferrals for which elections under Section 3.1
occurred prior to the effective date of the amendment, without the Participant’s
prior written consent, except for amendments necessary to conform to the
provisions and requirements of ERISA or the Code.
 
8.7 Governing Law.  All disputes relating to or arising from the Plan shall be
governed by ERISA and to the extent applicable the internal substantive laws
(and not the laws of conflicts of laws) of the State of Delaware, to the extent
not preempted by United States federal law.  If any provision of this Plan is
held by a court of competent jurisdiction to be invalid and unenforceable, the
remaining provisions shall continue to be fully effective.
 
 
 
14

--------------------------------------------------------------------------------

 
 
8.8 Pronouns and Plurality.  The masculine pronoun shall include the feminine
pronoun, and the singular the plural where the context so indicates.
 
8.9 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.
 
8.10 References.  Unless the context clearly indicates to the contrary, a
reference to a statute, regulation or document shall be construed as referring
to any subsequently enacted, adopted or executed statute, regulation or
document.
 

 
15

--------------------------------------------------------------------------------

 
Exhibit A
 

NORTHWESTERN CORPORATION
2009 OFFICERS DEFERRED COMPENSATION PLAN
 
Deferral Election Form for 20___ Plan Year
_____________________________
 


 
AGREEMENT, made this __ day of ________ 20__, by and between me, as a
Participant in the NorthWestern Corporation 2009 Officers Deferred Compensation
Plan (the “Plan”), and NorthWestern Corporation (the "Company").
 
WHEREAS, the Company has established and maintains the Plan and the NorthWestern
Corporation 2005 Long-Term Incentive Plan (the “LTIP”), and I am eligible to
participate in the Plan and the LTIP on the terms and conditions set forth
therein; and
 
WHEREAS, I understand that terms herein that begin with initial capital letters
will have the defined meaning set forth in the Plan (unless the context clearly
indicates a different meaning).
 
NOW THEREFORE, it is mutually agreed as follows:
 
1. By the execution hereof, I agree to participate in the Plan upon the terms
and conditions set forth therein, and, in accordance therewith, make the
elections set forth herein effective –
 
 
___
on the January 1st that follows the Administrator’s acceptance of my Enrollment
Documents.

 
 
___
on the first day of the next calendar month, but only if this election occurs
within the 30-day period after I first become eligible for Plan participation in
this Plan or any other non-qualified account balance plan of the Company.

 
2. For the duration of this election (as determined under paragraph 4 below), I
hereby elect to defer the receipt of the following percentage(s) of Qualified
Compensation that the Company will withhold and credit to my Deferral Account
pursuant to the Plan:
 

 
____%
of my gross base salary.

 

 
____%
of my annual incentive cash award payable in _____ (up to 100%).

 

 
____%
of my _____ LTIP award otherwise payable in shares of the Company’s common
stock.

 
 
  1
 

--------------------------------------------------------------------------------

 
Exhibit A
 

 
3. I hereby elect to have any cash-based Qualified Compensation that I defer
pursuant to paragraph 2 above credited to my Account for future distribution, in
accordance with Section 5.4 of the Plan, in the form of –
 
 
___%
cash to be credited with earnings determined in accordance with Section 4.4 of
the Plan as set forth on an Investment Election form.

 
 
___%
shares of common stock of the Company, which shall be credited, prior to their
distribution, in the form of deferred share units (“DSUs”) granted under the
LTIP.

 
Note that any DSUs or stock-based Qualified Compensation will be settled in
common stock of the Company issued pursuant to the LTIP or other arrangement
identified by the Administrator.
 
4. By the execution hereof, I further recognize and agree to participate in the
Plan upon the terms and conditions set forth therein, including but not limited
to the following terms:
 
 
(a)
This election is irrevocable with respect to any Qualified Compensation that is
deferred during the term of this election.

 
 
(b)
I may change this election with respect to future Qualified Compensation
effective on the next following January 1st by filing a superseding election
using Enrollment Documents accepted by the Administrator.

 
 
(c)
Unless arbitrary and capricious, any decisions of the Administrator with respect
to the operation, interpretation, or administration of the Plan or my Account
will be final and binding on me and all other interested parties.

 


 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.
 

 
PARTICIPANT
     
_________________________________________
                   




2
 

--------------------------------------------------------------------------------

 
Exhibit B
 

NORTHWESTERN CORPORATION
2009 OFFICERS DEFERRED COMPENSATION PLAN
 
Investment Election Form
(for Cash-based Deferrals only)
_____________________________
 
WHEREAS, NorthWestern Corporation (the "Company") has established the
NorthWestern Corporation 2009 Officers Deferred Compensation Plan (the "Plan"),
and I am eligible to make an investment election pursuant to Section 4.2(b) of
the Plan.
 
NOW THEREFORE, I hereby elect as follows:
 
1. I direct that any amounts credited in cash to my Account under the Plan will
appreciate or depreciate from the effective date hereof, as though they were
invested as follows:
 
 
___%
________________________.

 
 
___%
________________________.

 
 
___%
________________________.

 
 
___%
________________________.

 
 
___%
________________________.

 
 
___%
________________________.

 
 
___%
________________________.

 
 
___%
________________________.

 
 
____

 
100%

 
2. The investment election I made in the prior paragraph shall be effective as
soon as practicable following the effective date of this Investment Election
Form, and shall remain in effect until the effective date of a properly executed
superseding Investment Election form.
 
IN WITNESS WHEREOF, I have executed this form on the ____ day of
__________________________ 20__.
 

 
PARTICIPANT
     
________________________________
   


 
 

--------------------------------------------------------------------------------

 
Exhibit C

NORTHWESTERN CORPORATION
2009 OFFICERS DEFERRED COMPENSATION PLAN
 
Distribution Election Form
______________________________
 
AGREEMENT, made this ___ day of ___________________ 20___, by and between me, a
Participant in the NorthWestern Corporation 2009 Officers Deferred Compensation
Plan (the “Plan”), and NorthWestern Corporation (the "Company").  The parties
agree that any term that begins herein with initial capital letters shall have
the special meaning defined in the Plan, unless the context clearly requires
otherwise.
 
NOW THEREFORE, it is mutually agreed as follows:
 
1. Form of Payment Generally.  By the execution hereof, I agree to participate
in the Plan, subject to the terms and conditions set forth therein, and, in
accordance therewith, elect to have my Account distributed in cash as follows:
 
¨  
in a lump sum payable at the time elected below.

 
¨  
in substantially equal annual payments over a period of ___ years

 
 
(not to exceed 10 years) payable at the time elected below.

 
2. Timing of Payment.  I direct that my Account begin to be distributed to me as
follows:
 
¨  
on the ____ day (but not more than thirty (30) days) following my Separation
from Service with the Company.

 
¨  
in                        (month),             (year)(not more than 10 years)
after my Separation from Service with the Company.



3.           Designation of Beneficiary. In the event of my death before I have
collected all of the benefits payable under the Plan, I hereby direct that any
remaining benefits payable under the Plan be distributed to the beneficiary or
beneficiaries designated under subparagraphs a and b of this paragraph pursuant
to Section 5.2 of the Plan:
 
a. Primary Beneficiary.  I hereby designate the person(s) named below to be my
primary beneficiary and to receive the balance of any unpaid benefits under the
Plan.
 
Name of
Primary Beneficiary
Social Security Number
Mailing Address
Percentage of
Death Benefit
     
%
     
%

 
b. Contingent Beneficiary.  In the event that the primary beneficiary or
beneficiaries named above are not living at the time of my death, I hereby
designate the following person(s) to be my contingent beneficiary for purposes
of the Plan:
 
 
1
 

--------------------------------------------------------------------------------

 
 
Name of
Contingent Beneficiary
Social Security Number
Mailing Address
Percentage of
Death Benefit
     
%
     
%



 
4.           Effect of Election.  The elections made in paragraphs 1 and 2
hereof shall apply to any deferred compensation that is deferred pursuant to the
deferral election to which this Distribution Election Form relates.
 
With respect to the elections in paragraph 3 hereof, I may, by submitting an
effective superseding Distribution Election Form at any time and from time to
time, prospectively change the beneficiary designation and the manner of payment
to a Beneficiary.  Such elections shall, however, become irrevocable upon my
death.
 
5.           Mutual Commitments.  The Company agrees to make payment of all
amounts due to me in accordance with the terms of the Plan and the elections I
make herein.  I agree to be bound by the terms of the Plan, as in effect on the
date hereof or properly amended hereafter.
 
6.           Tax Consequences to Participant.  I acknowledge that I am solely
responsible for the satisfaction of any taxes that may arise under the Plan
(including any taxes arising under Sections 409A or 4999 of the Code).  I
understand that neither the Company nor the Administrator shall have any
obligation whatsoever to pay such taxes or to prevent me from incurring them.
 


 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above written.
 

 
PARTICIPANT
     
_____________________________________
                       



